Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-2-1995

In Re: Keith Zettlemoyer
Precedential or Non-Precedential:

Docket 95-9000




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"In Re: Keith Zettlemoyer" (1995). 1995 Decisions. Paper 117.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/117


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
      UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                             No. 95-9000



                    IN RE: KEITH ZETTLEMOYER

                ALDONA DeVETSCO; THOMAS SCHMIDT;
                     and KEITH ZETTLEMOYER,
                                   Petitioners/Appellants
                               v.

             MARTIN HORN, Commissioner, Pennsylvania
            Department of Corrections; and JOSEPH P.
           MAZURKIEWICZ, Superintendent of the State
              Correctional Institution at Rockview



         On Appeal from the United States District Court
             For the Middle District of Pennsylvania
                     (D.C. No. 95-cv-00660)



                       Argued May 1, 1995

                 Before: SLOVITER, Chief Judge,
              GREENBERG and NYGAARD, Circuit Judges


               ORDER AMENDING OPINION OF THE COURT


          It is ordered that Footnote 2 in the above opinion,

filed on May 1, 1995, is amended by adding thereto the following:

               Chief Judge Sloviter notes:   I dissented from this

          court's affirmance of the dismissal of the previous

          petition for habeas corpus because, inter alia, I would

          have required the district court to hold an evidentiary

          hearing on Mr. Zettlemoyer's claim of ineffective
           assistance of counsel at sentencing.   I took the

           position that as a result of the "plainly

           unenthusiastic case made on behalf of Mr. Zettlemoyer's

           life," we had no evidence from any "clergyman, former

           employer, teacher, neighbor, or friend who was willing

           to come forward to show that despite his crime,

           Zettlemoyer's life is still worth preserving."    923

           F.2d at 315.   That issue is no longer before us but I

           feel compelled to add that after reading Mr.

           Zettlemoyer's testimony given in the district court on

           April 29, 1995 in the proceeding before us and the

           letter of March 28, 1995 that he wrote to counsel for

           the State Department of Corrections, I retain my belief

           that in other counsel's hands, such as those who have

           sought to pursue this petition for habeas corpus, the

           sentence may very well have been different.

                                          By the Court,



                                           /s/ Dolores K. Sloviter
                                          Chief Judge


Dated:   May 2, 1995